 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDHuck Manufacturing Company and United Steel-workers of America, AFL-CIO. Cases 16-CA-8514, 16-CA-8604, and 16-CA-89941March 20, 1981SUPPLEMENTAL DECISION ANDORDEROn January 26, 1981, the National Labor Rela-tions Board issued a Decision and Order in Cases16-CA-8514 and 16-CA-8604,2adopting as modi-fied the recommended Decision of AdministrativeLaw Judge Russell L. Stevens, finding that the Re-spondent had violated Section 8(a)(l), (3), and (5)of the National Labor Relations Act, as amended,and ordering the Respondent to take certain actionto remedy the unfair labor practices.While Cases 16-CA-8514 and 16-CA-8604 werebeing considered by the Board, Case 16-CA-8994,involving the same parties, came to hearing beforeAdministrative Law Judge Richard D. Taplitz, andthe parties reached a settlement stipulation in thatcase. The stipulation provided that if the Boardshould adopt the 8(a)(5) and (1) findings in the rec-ommended Order of Administrative Law JudgeStevens, the Board should add to its order a provi-sion that the Respondent cease and desist, in theabsence of impasse, unilaterally instituting a partic-ular dental plan and a wage increase. The stipula-tion also provided that no further action should betaken in Case 16-CA-8994, and requested the Ad-ministrative Law Judge to submit the stipulation tothe Board with the recommendation that it be ap-proved. Thereafter, Administrative Law Judge Ta-plitz issued an order transferring Case 16-CA-8994to the Board, and recommending that the case beconsolidated with Cases 16-CA-8514 and 16-CA-8604, and that the settlement stipulation be ap-proved.On February 17, 1981, the Charging Party filed amotion requesting the Board to modify its Decisionand Order of January 26, 1981, in light of the set-tlement stipulation.The Board has considered the recommendationof Administrative Law Judge Taplitz, the ChargingParty's motion, and the settlement stipulation, andhas decided to approve the settlement stipulationand modify the Order of January 26, 1981.3' The caption reflects the consolidation of Case 16-CA-8994 withCases 16-CA-8514 and 16-CA-8604, provided for in this SupplementalDecision and Order.2 254 NLRB No. 88.3 Nothing in the Order, however, shall be construed to require the Re-spondent to revoke any benefits previously granted.255 NLRB No. 25ORDERThe National Labor Relations Board herebyorders that:1. Case 16-CA-8994 is consolidated with Cases16-CA-8514 and 16-CA-8604.2. The settlement stipulation in Cases 16-CA-8994 is approved.3. The Decision and Order issued in Cases 16-CA-8514 and 16-CA-8604, dated January 26, 1981,is modified to substitute the following paragraphfor paragraph l(c) of the Order:"(c) Violating Section 8(a)(5) and (1) of the Actby: failing and refusing to bargain with the Unionin good faith; bargaining directly with employeeson matters subject to collective bargaining; unilat-erally implementing portions of its previous offersmade during negotiations with the Union in the ab-sence of an impasse in negotiations; unilaterally in-creasing the wage rate paid employees who did notstrike for work on May 14 through May 18; in theabsence of impasse unilaterally instituting a dentalplan, effective January 1, 1980, for the benefit of itsemployees in the appropriate bargaining unit, andunilaterally increasing the wages of its employeesin the appropriate bargaining unit, effective Febru-ary 4, 1980, by 5 percent; failing and refusing tonegotiate with the Union on the subject of arbitra-tion; and insisting that any contract with the Unionbe for a term of less than I year."4. The attached notice, incorporating the modifi-cation of the Order set out in paragraph 3 above, issubstituted for the notice attached to the Decisionand Order dated January 26, 1981.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT violate Section 8(a)(1) of theNational Labor Relations Act by: disparagingand reprimanding employees for engaging in alawful strike; telling employees that those whostruck on May 15, 1979, would be paid less forworking May 14 than employees who did notstrike; threatening permanently to replace em-ployees immediately if they engage in a strike;harassing employees because they engaged in alawful strike; and paying employees who re- HUCK MANUFACTURING CO.171frained from engaging in strike activities atdouble their usual pay rate for work on May14 through 18, 1979.WE WILL NOT violate Section 8(a)(3) and (1)of the Act by paying employees who were onstrike from May 15 through May 18, 1979, forwork on May 14 at rates below those paidnonstriking employees who worked on May14. Those employees who were on strike May15 through May 18, 1979, are:John Henry MayJames D. MeadowsCamille MinnsTom J. MooreJimmie D. NitichlaJohnny NorthcuttO. C. PierceS. L. PimptonLuther Pimpton, Jr.David L. RamosJim D. Reed, Jr.Rich McGaughDavid MarshallTony RiojasTommy WilhiteJerald RusselJimmy DicksonRoy ClemonsGerry BushJ. E. HanksVictor MartinDonald CampbellLonnie WalkerMike AdamsDennis J. AyersRichard BentonDarleen BrinkleyRobert D. BrownArtia (Pete) L.BrownBilly BrownMarie BoldenOrville EugeneChappellJames L. ChismGene ClaridyBen CunninghamPalmer N. CollierWilliam RogerDaiveMichael R. DennyMike DomingnezVernon RayDrakesNorbert FetschMarle GardyBilly GrobeG. T. HendrixDole HuricufRose M. HughesTom HughesWilliam E. Keton,Jr.Aaron LangGeorge ErnestLehrmannGreg LglehartLlyod W. LowryMike LuxfanGeorge D.McFarlandJohn P.McGaughMichael J.McGaughLeonard McLennanJ. T. McLearaenRusty MashburnRobert ReesingTom RossKenneth W. BoldenKenneth RuthRoy RutkoskiRay SalazorMaximiliaus SantanaLarry H. SligelMichael J. SmithRubbie SterlingMorris L. StewardJack Stone, Jr.,"W. D."Kin SydowD. L. ThompsonFrances F. VenableRonnie WalkerJohnnie Mae WalkerC. W. Wendt Jr.Jerry Wilson IIIRobert L. WrightRalph T. Andre EdwardsJimmy ThompsonBernice DanfordJames HollingsworthNino SantaneCharlie HughesBob BarnesLinda BrewingtonFrankie IngramMike JonesJack ReedMark TaryTom AskinMike SaxtonGary CulverhouseDale HerringWE WILL NOT violate Section 8(a)(5) and (1)of the Act by: failing and refusing to bargainwith the Union in good faith; bargaining di-rectly with our employees on matters subjectto collective bargaining; unilaterally imple-menting portions of our previous offers madeduring negotiations with the Union in the ab-sence of an impasse in negotiations; unilateral-ly increasing the wage rate paid employeeswho did not strike for work on May 14through May 18; in the absence of impasse uni-laterally instituting a dental plan, effective Jan-uary 1, 1980, for the benefit of its employees inthe appropriate bargaining unit, and unilateral-ly increasing the wages of its employees in theappropriate bargaining unit, effective February4, 1980, by 5 percent; failing and refusing tonegotiate with the Union on the subject of ar-bitration; and insisting that any contract withthe Union be for a term of less than I year.The appropriate unit involved herein is:All production and maintenance employeesat our Waco, Texas, plant, but excluding alloffice and clerical employees, professionaland technical employees, guards, watchmen,and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their Section 7 rights.WE WILL, upon request, bargain collectivelyin good faith with the Union as the exclusiverepresentative of all employees in the appro-priate unit, described above, with regard torates of pay, hours employment, and otherterms and conditions of employment and, if anunderstanding is reached, embody such under-standing in a signed agreement. The collective-bargaining period will begin from the datewhen we commence to bargain in good faith,and the Union's certification will be extendedfor a period of I year from the date when webegin to bargain in good faith with the Union.HUCK MANUFACTURING CO. 171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole all of the above-named employees who were on strike fromMay 15 through May 18, 1979, but whoworked May 14 and were paid at a lower payscale than nonstriking ,employees who alsoworked May 14, by paying the strikers at thesame rates of pay the nonstrikers were paid forwork on May 14, with interest. In addition, wewill pay the employees who were on strike anamount equal to the bonus paid nonstrikingemployees who worked May 15 through May18, 1979, with interest.HUCK MANUFACTURING COMPANY